Case 1:20-cv-01289-MV-JHR Document 1-4 Filed 12/14/20 Page 1 of 2

STATE OF NEW MEXICO
COUNTY OF SANTA FE
FIRST JUDICIAL DISTRICT COURT

REPUBLICAN PARTY OF NEW MEXICO,

Plaintiff,

VS. Case No. D-101-CV-2020-02344

MAGGIE TOULOUSE OLIVER, Secretary of
State of New Mexico, PATRICK MARTINEZ,
County Clerk of Guadalupe County, and ANNA
MARTINEZ, County Clerk of Taos County,

 

Defendants.
AFFIDAVIT OF MELISSA FRYZEL
STATE OF NEW MEXICO )
) ss.
COUNTY OF TAOS )

Melissa Fryzel, being first duly sworn, upon his oath deposes and states as follows:

1. My name is Melissa Fryzel, I am over the age of 18 years and competent to swear
this Affidavit. I have personal knowledge of the matters set forth below.

2. I am a resident and registered voter of Taos County, New Mexico, and I am the
Party’s candidate for Senate District 8.

3 I visited the drop box outside the county courthouse in Taos, New Mexico, which
is the county seat of Taos County, on Monday, October 19th and Wednesday, October 21st. My
visits were during normal polling hours.

4. On each of these visits, I observed that the drop box was left unattended and

unobserved — there were no poll workers within sight of the box in any direction — and the drop

PLAINTIFF'S
EXHIBIT

ie

 
Case 1:20-cv-01289-MV-JHR Document 1-4 Filed 12/14/20 Page 2 of 2

box was both accessible to the public and had its slot open, such that anyone could put something
inside it.

5. I took pictures and video of the lack of supervision during my visits on October
19th and 21st, and on one of these occasions observed the area for 20-30 minutes. On this
occasion, I observed several individuals dropping off multiple ballots into the drop box, and there
was one individual who had a large — I would estimate roughly 5 inches high — stack of ballots.

| y&r>
Melissa Fryzel C»

SUBSCRIBED AND SWORN to before me this 27th day of October 2020 by Melissa
Fryzel.

G eo*%e £ %
ee Ac 4

 

® or

* 7 a
ome a a= . “
Se: %a% Fe: Notary Public
on €, A - Z =

. a Ss *s * . *
“8 ‘e (Seat +3 My commission expires January 27, 2024.
a’ .
